Action by appellant to recover for services alleged to have been rendered as broker in the sale of certain bonds issued by respondent. Demurrer to the complaint was sustained and the action dismissed for failure of appellant to plead further. It is contended here that the trial court erred in sustaining the demurrer and in entering judgment of dismissal based upon the proposition that appellant's complaint did not state a cause of action.
We are of the opinion that respondent was not authorized to employ an agent for the purposes set out by appellant or to pay a commission for the sale of its bonds. (Lucas v. City ofNampa, 41 Idaho 35, 238 P. 288; Smith v. Los Angeles County,99 Cal. 628, 34 P. 439; Theis v. Board of County Commrs.,22 Okl. 333, 97 P. 973.) The court did not err in sustaining the demurrer to the complaint.
Judgment affirmed. Costs to respondent.
Givens, Wm. E. Lee and Varian, JJ., and Baker, D.J., concur. *Page 537